DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: EMF has been mistyped as EFM in various locations throughout the specification.  Also, in line 15 on page 5, it appears that there is a typo with regard to the end range of the ratio of the size of the first opening 20 to the second opening 22.  The end range is stated to be 1:43.   However, in the example given for a first opening of 2.1 mm, this end ratio would make the size of the second opening to be approximately 83 mm, which would make the opening larger than the actual pendant.  It is believed that the 1:43 ration should be 1:1.43.  Also, the ratio given is the reverse of what is stated.  The ratio, according to the examples given, is the size of the second opening to the first opening.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the end range of the ratio is incorrect as discussed previously with regard to the specification.   Also, in the penultimate line, “EFM” has been mistyped and should be corrected to “EMF”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in the penultimate line, “EFM” has been mistyped and should be corrected to “EMF”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain  subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims require that the pendant assembly modifies EMF radiation absorbed by the person.  However, to one having ordinary skill in the art, the specification has failed to disclose how a pendant with a plurality of apertures can modify the EMF radiation absorbed by a person.  Is it the location of the pendant on the body, the type of material, the orientation of the holes, the thickness of the material, the shape of the pendant or some other unbeknownst means that modifies the radiation absorbed by the person wearing the pendant?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Marking, US D647814S. Marking discloses a pendant with an array of apertures.  The array of apertures is not defined in the exact manner as stated in the claims.  However, the specification fails to state any criticality associated with the orientation of apertures in the pendant.  The apertures are placed through and on the pendant to define a pattern that provides an aesthetically pleasing look to the wearer.  Depending on the wearer and trends in the industry, it would be obvious to a person having ordinary skill in the art to change the orientation, the size and the shape of the apertures to meet any aesthetic design that is trending at the moment in the industry.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The applicant must provide scientific proof of the claim that the pendant alters the EMF absorbed by the wearer’s body.  How is this possible?  What causes the modification of EMF being absorbed by the person’s body?
The specification states on page 5 that a study was conducted on the usage of the assembly.  A copy of the study, the data, the method of gathering the data, the results and conclusions of the study must be provided.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677